DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005), Annex IV, reads as follows:

Descriptive material can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." In this context, "functional descriptive material" consists of data structures and computer programs which impart functionality when employed as a computer component. (The definition of "data structure" is "a physical or logical relationship among data elements, designed to support specific data manipulation functions." The New IEEE Standard Dictionary of Electrical and Electronics Terms 308 (5th ed. 1993).) "Nonfunctional descriptive material" includes but is not limited to music, literary works and a compilation or mere arrangement of data.

When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Compare In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) (claim to data structure stored on a computer readable medium that increases computer efficiency held statutory) and Warmerdam, 33 F.3d at 1360-61, 31 USPQ2d at 1759 (claim to computer having a specific data structure stored in memory held statutory product-by-process claim) with Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).

In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claim 15 defines a program embodying functional descriptive material.  However, the claim does not define a computer-readable medium or memory and is thus non-statutory for that reason (i.e., “When functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized” – Guidelines Annex IV).  That is, the scope of the presently claimed a program can range from paper on which the program is written, to a program simply contemplated and memorized by a person.  The examiner suggests amending the claim to embody the program on “computer-readable medium” or equivalent in order to make the claim statutory.   Any amendment to the claim should be commensurate with its corresponding disclosure.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an acquisition unit configured to, a switching processing unit configured to in claim 1, a trigger acquisition processing unit configured to in claim 3.
The corresponding structures are identified in the specification for an acquisition unit configured to, a switching processing unit configured to, and a trigger acquisition processing unit in paragraphs [0051-0056], 21, 22, and 26 figure 6, and a computer is to operate the units in paragraph [0339] and figure 26.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sudo (US US 20140055348 A1) in view of Suzuki et al. (US 20210092466 A1).
Regarding claims 1, 14, 15, and 17, Sudo teaches a video reproduction apparatus (fig. 1), having a program for causing a computer to execute operations (fig. 8), comprising: 
an acquisition unit (5 of fig. 1) configured to acquire a first 3D shape video (6a and 7 of fig. 1) generated from a plurality of viewpoint videos obtained by capturing images of a subject from different viewpoints (fig. 12, [0127-0131]), and a second 3D shape video being a video independent of the first 3D shape video (6b and 8 of fig. 1); and 
a switching processing unit (4 of fig. 1) configured to switch a view ([0077]), from a frame of the first 3D shape video (7 of fig. 1, a first display state) to a frame of the second 3D shape video (8 of fig. 1) on a basis of a state of a viewer viewing the first 3D shape video ([0078], [0194-0197, and 0213]).
It is noted that Sudo does not teach a frame to be reproduced.
Suzuki teaches a frame to be reproduced (fig. 8, S11, [0116]). 
Taking the teaching of Sudo and Suzuki together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reproduction process into the system of Sudo to avoid the inconvenient event accompanying the switching of the viewpoint of the video and improve user convenience. 
Regarding claim 2, Sudo further teaches the video reproduction apparatus according to claim 1, wherein the switching processing unit switches a frame on a basis of a positional relationship between a viewpoint position of the viewer within a viewing space that serves as the state of the viewer, and a 3D shape of a subject in the first 3D shape video (2 and 3 of fig. 1, [0074 and 0077]).  
Regarding claim 3, Sudo further teaches the video reproduction apparatus according to claim 2, further comprising a trigger acquisition processing unit configured to acquire trigger information requesting switching of a frame to be reproduced, on a basis of the positional relationship (2 and 3 of fig. 1, fig. 8).
Regarding claim 4, Sudo further teaches the video reproduction apparatus according to claim 3, wherein the acquisition unit further acquires switching metadata including a shiftable flag indicating whether or not switching from a frame of the first 3D shape video to a frame of the second 3D shape video can be performed ([0115, 0119, and 0120], switching flag). 
Regarding claim 5, Sudo further teaches the video reproduction apparatus according to claim 4, wherein the switching metadata is generated on a basis of a similarity between a 3D object of a subject in each frame of the first 3D shape video and a 3D object of a subject in each frame of the second 3D shape video (6a and 6b of fig. 1, a cube is a 3D object that has similarity surfaces).  
Regarding claim 6, Sudo further teaches the video reproduction apparatus according to claim 5, wherein the switching processing unit switches a frame to be reproduced (6a and 7 to 6b and 8 of fig. 1, see Suzuki: figure 8 for the process of reproduction), from a frame of the first 3D shape video to a frame of the second 3D shape video on a basis of the switching metadata (2, 3, and 4 of fig. 1, [0115 and 0119-0120]). 
Regarding claim 16, Sudo further teaches the video reproduction apparatus according to claim 1, wherein a subject targeted by the second 3D shape video is a same subject as a subject targeted by the first 3D shape video, and the first 3D shape video and the second 3D shape video are videos representing different motions of the same subject (6a and 6b of fig. 1, a same subject as a cube).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Uemura (US 20210160473 A1) discloses a switching unit that switches, as an outputted video, between the virtual viewpoint video corresponding to the determined position of the virtual viewpoint and the determined direction of view from the virtual viewpoint and the captured video corresponding to the switch time captured by the predetermined imaging apparatus.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/            Primary Examiner, Art Unit 2425